This appeal is from the judgment of the circuit court sustaining demurrers to the information or complaint. It is conceded that there was no dismissal of the complaint, and that the judgment is not a final judgment, within the purview of section 2837 of the Code, but the appellant insists that the appeal may be sustained under the provisions of section 2843 of the Code. This latter section has been construed to authorize an appeal from the order of the judge granting or refusing temporary writs, and not from judgments or orders of the court. State ex rel. v. Crook, Judge, 123 Ala. 657, 27 So. 334.
Section 5470, authorizing an appeal by either party to a quo warranto proceeding, does not specify from what judgment such appeal may be taken, and must be construed in connection with section 2837, authorizing appeals from final judgments or decrees.
The judgment here, not being a final judgment, will not sustain an appeal, and the appeal will therefore be dismissed. Wise v. Spears, 200 Ala. 695, 76 So. 869.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.